                       UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                         CIVIL ACTION NO. 1:18-cv-01034

    NORTH CAROLINA STATE                       )
    CONFERENCE OF THE NAACP, et al.            )
                                               )
                 Plaintiffs,                   )     NOTICE OF WITHDRAWAL
          v.                                   )      AND SUBSTITUTION OF
                                               )            COUNSEL
    ROY ASBERRY COOPER III, in his             )
    official capacity as the Governor of       )          (Local Rule 83.1(e)(2))
    North Carolina; et al.                     )
                                               )
                 Defendants.                   )

         PLEASE TAKE NOTICE that Special Deputy Attorney General Terence Steed

hereby substitutes as counsel in this matter for Special Deputy Attorney General Olga E.

Vysotskaya de Brito, pursuant to Local Civil Rule 83.1(e)(2), on behalf of all members of

the North Carolina State Board of Elections sued in their official capacities1.

         Respectfully submitted, this 15th day of July, 2021.

                                                   JOSHUA H. STEIN
                                                   Attorney General

                                                   /s/ Terence Steed
                                                   Terence Steed
                                                   Special Deputy Attorney General
                                                   N.C. State Bar No. 52809
                                                   N.C. Department of Justice
                                                   Post Office Box 629
                                                   Raleigh, North Carolina 27602-0629
                                                   Telephone: (919) 716-6567
                                                   Facsimile: (919) 716-6761
                                                   E-Mail: tsteed@ncdoj.gov
                                                   Counsel for State Board Defendants


1
  Prior members of the North Carolina State Board of Elections have been automatically
substituted with the current members in this matter pursuant to Fed. R. Civ. P. 25(d).




        Case 1:18-cv-01034-LCB-LPA Document 162 Filed 07/15/21 Page 1 of 1
